Citation Nr: 1743050	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for heart disease. 


REPRESENTATION

Veteran represented by:  West Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  


FINDING OF FACT

By September 2017 correspondence, prior to the promulgation of a decision in the matter, the Veteran withdrew his entire appeal; there are no questions of fact or law remaining in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the Veteran has withdrawn the entire appeal, there is no reason to belabor the impact of the Veterans Claims Assistance Act (VCAA) on the matter; any notice or duty to assist omission is harmless.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204 (b)(3).  Here, VA has received September 2017 correspondence clearly indicating the Veteran wishes to withdraw this appeal.  Thus, there is no error of fact or law remaining for appellate consideration.


ORDER

The appeal is dismissed. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


